DETAILED ACTION
Notice to Applicant
This communication is in response to the amendment submitted August 23, 2021.  The present application is a CON of application 14/912,976 (now U.S. Patent Number 10,541,054).  Claims 1 and 8 are amended.  Claims 2 – 7 and 9 – 16 are cancelled.  Claims 17 – 34 are new.  Claims 1, 8, and 17 – 34 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The objection to the drawings as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 220 (Figure 3) and 658 (Figure 6C) are withdrawn based upon the amendment submitted August 23, 2021.  
The objection to the drawings as failing to comply with 37 CFR 1.84(p)(4) because reference character “1202” has been used to designate both the Computer System and the Processor are withdrawn based upon the amendment submitted August 23, 2021.

Claim Objections
The objection to claims 4 and 7 are withdrawn based upon the amendment submitted August 23, 2021.

Claim Rejections - 35 USC § 101
The rejection of Claims 1 - 16 under 35 U.S.C. 101 are withdrawn based upon the amendment submitted August 23, 2021.

Claim Rejections - 35 USC § 103
The rejection of Claims 1 – 9, 11 – 14, and 16 under 35 U.S.C. 103 as being unpatentable over Tulipano et al., herein after Tulipano (U.S. Publication Number 2011/0046979 A1) in view of Yegnanarayanan (U.S. Publication Number 2013/0035961 A1) are withdrawn based upon the amendment submitted August 23, 2021.
The rejection of Claim 10 under 35 U.S.C. 103 as being unpatentable over Tulipano et al., herein after Tulipano (U.S. Publication Number 2011/0046979 A1) in view of Yegnanarayanan (U.S. Publication Number 2013/0035961 A1) further in view of
Tsatsou et al., herein after Tsatsou (U.S. Publication Number 2010/0281025 A1) are withdrawn based upon the amendment submitted August 23, 2021.
The rejection of Claim 15 under 35 U.S.C. 103 as being unpatentable over Tulipano et al., herein after Tulipano (U.S. Publication Number 2011/0046979 A1) in view of Yegnanarayanan (U.S. Publication Number 2013/0035961 A1) further in view of
Avinash et al., herein after Avinash (U.S. Publication Number 2011/0129131 A1) are withdrawn based upon the amendment submitted August 23, 2021.

Allowable Subject Matter
Claims 1, 8, and 17 – 34 are allowed.  The following is an Examiner’s statement of reasons for allowance:  
The Applicant’s arguments filed in the amendment submitted March 10, 2020, with respect to claims 1, 8, and 17 – 34, have been fully considered and are at least partially persuasive in view of the submitted amendment.  In particular, the arguments that were found to be persuasive include claim 1 is amended to recite “automatically identify a first medical concept related to the term using the one or more data models; automatically identify an intervention related to the first medical concept using the one or more data models; automatically identify a second medical concept related to the intervention using the one or more data models, and transform the user interface by generating an interactive node corresponding to the second medical concept, wherein the user interface is configured to display a first popup in response to an input cursor being placed over the interactive node, wherein the first popup displays detailed information, and wherein the detailed information is generated based on the second medical concept.”  The inclusion of these limitations, in combination with the previously outlined additional elements, integrate the abstract idea into a practical application as the transforming steps recited in the claims is a technical feature and ties the invention to technology and for this reason, the 35 U.S.C. 101 rejections are withdrawn.
The closest prior art of record, neither alone nor in combination, teach the invention as claimed in independent claims 1 and 8; therefore, the closest prior art of record does not anticipate or otherwise render the claimed invention obvious. The rejection of the amended claims would require an unreasonable combination of the available prior art. Thus, the cited prior art fails to address the limitations in the claimed combination in independent claims 1 and 8, and for at least this reason, the 35 U.S.C. 103 rejections are withdrawn.   

All claims dependent thereon, namely claims 17 – 34, are hereby indicated as being allowed for at least the same rationale as applied to claim 1 above, and incorporated herein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINE K RAPILLO whose telephone number is (571)270-3325.  The examiner can normally be reached on Monday - Friday 7:30 - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/K.K.R/Examiner, Art Unit 3626       

/ROBERT A SOREY/Primary Examiner, Art Unit 3626